Case 1:18-cv-01850-NGG-PK Document 51-5 Filed 11/08/19 Page 1 of 5 PageID #: 1165




                                 EXHIBIT 5
Case 1:18-cv-01850-NGG-PK Document 51-5 Filed 11/08/19 Page 2 of 5 PageID #: 1166


                         Vanan Online Services, Inc.
      File Name:                     Ramos

      Number of Speakers:            2

      Length of file:                00:04:39

      Audio Category

      List volume, accent, N/N Difficult
      speakers.

      Any Comments (e.g. times Verbatim: Yes               Time codes: No
      of recording not needing
      transcription, etc. e.g., off Speaker ID: Yes
      the record conversation)

      Any     Problems       with
      Recording
                                     Background Noise
      (e.g., background     noise,
      static, etc.

      Unusual Words or Terms:
      Must be completed

      (e.g.,        abbreviations, N/A
      Company Names, Names
      of people or places,
      technical jargon

      Transcriber VIN:


      QA/QC VIN



      Comments




                          Business Email: Support@vananservices.com
                               Website: www.vananservices.com
                                 Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-5 Filed 11/08/19 Page 3 of 5 PageID #: 1167


                         Vanan Online Services, Inc.
  [Audio Begins] [0:00:00]

  Miss Clarke: Okay, oh, the one that’s really disgusting, right?

  Lindsay: Definitely. No, talked to her this morning, but yesterday she was cursing, kicked the
  door.

  Miss Clarke: Yeah, let me tell you who it is, it’s the--, yeah, so they was like Miss Alice took
  care of it last year, this was part of Miss Alice duties.

  Lindsay: What are they called?

  Miss Clarke: It’s New York City Department of Deputy Chancellor. It’s just as a survey to see
  how the students feel about the school. Like what services they feel that they get and what
  services do they feel that they need in order for them to do it. You know, in order for them to
  assess what the school needs are.

  Lindsay: Who’s phone is that?

  Miss Clarke: I thought ya’ll left it like that on purpose, so I’m just… Where’s Lionel? You
  know what I wanted to know, what was I gonna ask you? Cause that, were you there that day
  when Miss Christy walked behind me when I was pregnant?

  Lindsay: Yeah, I was there.

  Miss Clarke: Oh, you was inside the [inaudible] [0:01:16]?

  Lindsay: No, I was coming towards you and you was leaving so I could see everything that was
  going on.

  Miss Clarke: So, you saw what she was doing?

  Lindsay: Yeah.

  Miss Clarke: Okay. Because I was like--, cause I asked on Miss White, like, I had told you what
  happened?

  Lindsay: With what?

  Miss Clarke: Like I have walked into the office and she's like, walked out.

  Lindsay: Yeah, yeah.



                             Business Email: Support@vananservices.com
                                  Website: www.vananservices.com
                                    Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-5 Filed 11/08/19 Page 4 of 5 PageID #: 1168


                        Vanan Online Services, Inc.
  Miss Clarke: Yeah. And I just walked out, but later on when I asked Miss White what were they
  talking about, cause why was my name in there? But Miss White was like, “Nothing.” She
  don’t know why she started doing that.

  Lindsay: No, like, I'm walking towards you, you’re walking towards me so I could see
  everything that's going on behind you. And all I saw she was going like this…

  Miss Clarke: Rubbing her belly?

  Lindsay: Yeah, like imitating you, mimicking you. So, that I got mad because that's not nice to
  do. And then, you know, everybody that was laughing, it's people that she tried to sue. So, why
  would you be so two faced and join in like that?

  Miss Clarke: But not even laughing, why would you even be doing that to me? Walking behind
  me like a pregnant woman rubbing your belly?

  Lindsay: But you know what she is. At this point, I'm getting disgusted b Ying here.

  Miss Clarke: Oh yeah?

  Lindsay: Yeah, because it's just one day she's like, Hi Lindsay, hi?” And then the next minute
  she goes--. Like yesterday she was like, “Didn’t Miss Clarke tell you that you have to go to
  PD?” I said, “Yes she did and I just finished the phones.”

  Miss Clarke: Mm-hmm.

  Lindsay: So, she was like, “Okay, so go down stairs.” I’m like, “Like, what the hell is wrong
  with her?” And then she went downstairs to check if we went there.

  Miss Clarke: To see if you went there?

  Lindsay: Yeah. Mr. [inaudible] [0:03:09] was down there holding it down, why she has to come
  with the attendance and make sure that Ramos sign, we sign. She had no business going down
  stairs, if Ramos was already there. She just wanted to make sure that we went.

  Miss Clarke: Hello? Miss Christy. Well I have the people coming in network, no, it’s past that.
  They’re in Dawson and Palmer’s right now, so after they come out I was going to have them
  back in my room to go over to like having a nap to do before they get ready for the next period.
  And then remember, don't forget that they’re supposed to meet with you at 1:30. Okay, good.
  So, I’ve just been doing that, well, hold on Miss Stewart, I'm gonna open it in a minute, give me
  two minutes. Okay, okay, Miss Christy. Anything else? Okay, no problem.

  [Audio Ends] [0:04:39]



                           Business Email: Support@vananservices.com
                                Website: www.vananservices.com
                                  Phone Number: 866‐221‐3843
Case 1:18-cv-01850-NGG-PK Document 51-5 Filed 11/08/19 Page 5 of 5 PageID #: 1169




                                Certificate of Transcription


           Transcription of “MeetingMay202016.m4a AND Ramos.m4a”
                                    From “English” to “English”

  We, Vanan Online Services, Inc. a professional transcription company, hereby certify that
  the above-mentioned document(s) has/have been transcribed by our qualified and
  experienced transcriber(s) is/are accurate and true transcription of the original document(s).

  This is to certify the correctness of the transcription only. Our transcriber is in no way
  related, by immediate family ties or marriage, to any parties related to the materials
  transcript.

  A copy of the transcription is attached to this certification.




                 Date: 11th September of 2019

  Vanan Online Services, Inc.
  EIN XX-XXXXXXX
  ATA Member #266532
  ISO 9001:2015




                   4444 Germanna Hwy., Ste. 365 • Locust Grove, VA 22508
                                  Office: (888) 535-5668
                            Email: support@vananservices.com
                             Website: www.vananservices.com
